For the reasons given in the opinion of this court in W91-130 rendered this date, 576 So.2d 1236, we find that the trial court erred in failing to grant summary judgment in favor of defendant-relator, Melanie Crump Firmin, M.D., in her individual capacity. Except as provided in our opinion in W91-130 and as provided above, we find no error in the trial court’s ruling.
THEREFORE, IT IS ORDERED that the judgment of the trial court be reversed insofar as it failed to award summary judgment in favor of Melanie Crump Firmin, M.D., in her individual capacity.